Citation Nr: 0904288	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-05 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had service from January 1967 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in August 2004, a statement of the 
case was issued in January 2005, and a substantive appeal was 
received in February 2005.  The veteran testified at a 
hearing before the RO in September 2005.  The veteran 
requested a hearing before the Board, however, he withdrew 
that request in February 2006.  


FINDING OF FACT

Diabetes mellitus, type II, was not manifested during active 
service or for many years thereafter.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in October 2003.  In March 2006, the veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to diabetes mellitus, type II, so it is not necessary 
to obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of diabetes 
mellitus, type II, in service.  Moreover, given the absence 
of any competent evidence of the claimed post-service 
disability until more than 34 years after service, any 
current opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility).  

The evidence of record contains the veteran's service 
treatment records, as well as post-service VA and private 
medical records.  The veteran has not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and has not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as diabetes mellitus, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran is claiming service connection for diabetes 
mellitus, type II, associated with exposure to herbicides.  
For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  In addition, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
diabetes mellitus, type II, including as due to herbicide 
exposure.  Initially, the Board notes that the veteran 
testified at the September 2005 RO hearing that he was on an 
aircraft that landed in Vietnam, although he did not de-plane 
in Vietnam.  There is no other evidence that the veteran ever 
served in Vietnam.  The Board concludes that the veteran did 
not serve in the Republic of Vietnam at any time during 
active service.  Even though the veteran has been diagnosed 
with one of the enumerated disabilities listed under 
38 C.F.R. § 3.309(e), he is not presumed to have been exposed 
to herbicide agents because he never served in Vietnam and 
there is no record of any other herbicide exposure while in 
service.  38 U.S.C.A. § 1116(f).  Thus, the presumptive 
service connection regulations regarding exposure to Agent 
Orange also are not applicable in this case.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).

The Board now turns to whether service connection for 
diabetes mellitus, type II, is warranted on a direct basis.  
A service Report of Medical Examination dated in December 
1968 for separation purposes  reflects that the veteran's 
endocrine system was clinically evaluated as normal.  There 
are no other service medical records related to diabetes 
mellitus, type II.  

VA outpatient treatment records dated in April 2003 reflect 
that the veteran was diagnosed with diabetes mellitus, type 
II.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
diabetes mellitus, type II, is etiologically related to 
service or any incident therein.  The veteran's endocrine 
system was clinically evaluated as normal upon separation 
from service.  The clinically normal endocrine system 
findings are significant in that it demonstrates that trained 
military medical personnel were of the opinion that no 
diabetes mellitus, type II, was present at that time.  The 
Board views the examination report as competent evidence that 
there was no diabetes mellitus, type II, at that time.  

While acknowledging the veteran's statements that his current 
diabetes mellitus, type II, is etiologically related to 
service, the veteran is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In conclusion, although medical evidence clearly demonstrates 
a current diagnosis of diabetes mellitus, type II, such post-
service findings fail to establish any relationship between 
the current disability and service.  Diabetes mellitus, type 
II, was not manifested during service, or for many years 
thereafter.  Accordingly, service connection on a direct 
basis is not warranted.  See 38 C.F.R. § 3.303.  Furthermore, 
diabetes mellitus, type II, was first diagnosed in 2003 and 
is not shown to have become manifest to a degree of 10 
percent or more within one year of discharge from service.  
Thus, presumptive service connection is not warranted.  38 
U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is a 
case where the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Service connection for diabetes mellitus, type II, is not 
warranted.

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


